UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6192



JEROME BAILEY,

                  Petitioner - Appellant,

          v.


GEORGE SNYDER,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-hc-02074-D)


Submitted:     June 19, 2008                 Decided:   June 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Bailey, Appellant Pro Se. Michael Edward Lockridge, FEDERAL
MEDICAL CENTER BUTNER, Butner, North Carolina, Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Bailey, a District of Columbia Code Offender,

seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2241 (2000) petition.         The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1) (2000).            A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable. See

Miller-El     v.   Cockrell,    537   U.S.     322,   336-38   (2003);   Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).        We have independently reviewed the record

and conclude that Bailey has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                      - 2 -